Citation Nr: 1544944	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  11-25 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Chinyere Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to August 1974.  For the purposes of VA benefits, the Veteran's active duty ended in February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) a second time, having been remanded in June 2015.  This matter originally came before the Board on appeal from an October 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran was afforded a hearing before the undersigned in February 2015.  A transcript of the hearing was created and associated with the claims file.  

The Board initially notes that throughout the appeal period, VA has adjudicated the Veteran's right knee disability service-connection claim as one for patellofemoral syndrome alone.  Review of the Veteran's medical records demonstrate that in addition to patellofemoral syndrome, the Veteran has also been diagnosed with other knee disabilities such as joint ankyloses, joint osteoarthritis, and knee instability.  Accordingly, the Board is expanding the Veteran's original service-connection claim to include consideration of whether service connection may be awarded for any right knee disability manifesting during the period under review.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board observes that additional development is required prior to adjudicating the issue on appeal.  

The Veteran asserts that he has a right knee disability that is related to an injury he sustained during his period of active service. 

In October 2010, VA provided the Veteran with a medical examination in relation to his claim.  Dr. J.C.M., the Chief of Compensation and Pension Service at the time, diagnosed the Veteran with patellofemoral syndrome of the right knee. 

In July 2015, the Veteran's chiropractor examined him and diagnosed not only patellofemoral syndrome in the right knee, but also with the following: meniscal tear, ankyloses, osteoarthritis, recurrent patellar dislocation, instability, and shin splints.  The chiropractor opined that all of the Veteran's current right knee disabilities were incurred in service.  However, the chiropractor did not include a rationale for the opinion and parts of the report are inconsistent.  For example, the chiropractor diagnosed right knee ankylosis yet reported motion in the right knee from 5 to 30 degrees.  In addition, one month after the chiropractor's examination, in August 2015, a VA examiner, a nurse practitioner, diagnosed the Veteran with degenerative arthritis of the right knee only, and opined that the Veterans right knee disability was not related to service.  Although the VA examiner specifically noted that there was no evidence of ankyloses, joint instability, recurrent patellar dislocation, or meniscal conditions, she made no mention of the fact that each of these conditions were observed by the Veteran's chiropractor one month earlier.

Given the above, the evidence is unclear as to the nature of the Veteran's current disability.  The Board believes that further medical clarification is required to establish the Veteran's current diagnoses, if any, before it can adjudicate the appeal on its merits.  Given the competing diagnoses and lack of clarity regarding the problems with the Veteran's right knee, the examination should be performed by a physician.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain for the record all relevant VA or private medical records related to any treatment the Veteran has received in relation to his right knee from April 2015 to the present day.  As for private medical treatment records, either solicit such records from the Veteran or ask the Veteran for permission to contact his private medical providers.  Efforts to obtain these records should be memorialized in the Veteran's claim file.  If any requested records are unavailable, the claims file should be clearly documented to that effect.
 
2.  Schedule the Veteran for an appropriate VA examination with a physician for purposes of assessing the nature and etiology of the Veteran's claimed knee disability.  The entire claims file, including the prior medical reports of both the October 2010 and August 2015 VA examiners, and the report of the Veteran's private physician, dated in July 2015, should be reviewed by the examiner in conjunction with his or her examination, and the examiner should confirm that such records were available for review.  Upon review of the record and after examination of the Veteran, the physician should respond to the following:

(a) The physician should list the Veteran's current knee disabilities, if any.  The physician should also comment on the validity of all prior diagnoses of record, specifically those identified by the Veteran's private physician in July 2015 and by the October 2010 and August 2015 VA examiners.

(b) For each disability diagnosed, the physician should determine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to the Veteran's period of eligible service from February 1971 through February 1974, to include his January 1974 knee strain. 

(c) The physician should take notice of the fact that the Veteran has been diagnosed with meniscal tear, joint ankyloses, joint osteoarthritis, recurrent patellar dislocation, knee instability, shin splints, and patellofemoral pain syndrome in the right knee during the period under review (starting in 2009).  Should any of these disabilities have existed but resolved by the time of the examination, an opinion must still be provided as to whether the Veteran's prior history of any such disability is as likely as not related to the Veteran's active duty service.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

(d) All opinions must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the physician should so state, and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

3.  After the development requested above has been completed to the extent possible, the entire record, including any additional records obtained, should again be reviewed, and the Veteran's service-connection claim for a right knee disability should be readjudicated.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




